

115 HR 4035 IH: DOE Loan Guarantee Program Repeal Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4035IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Weber of Texas (for himself, Mr. Meadows, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Policy Act of 2005 to repeal certain loan guarantee programs of the Department
			 of Energy, and for other purposes.
	
 1.Short titleThis Act may be cited as the DOE Loan Guarantee Program Repeal Act. 2.Repeal of loan guarantee programs (a)RepealTitle XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) is repealed.
			(b)Rescission
 (1)Initial rescissionOn the date of enactment of this Act, any amounts made available to carry out title XVII of the Energy Policy Act of 2005 (as in effect on the date before the date of enactment of this Act), that are not required to pay possible claims on loan guarantees made under such title before the date of enactment of this Act, are rescinded.
 (2)Rescission of remaining amountsOn the date on which all outstanding loans guaranteed under such title have been repaid in full, any remaining amounts made available to carry out such title are rescinded.
				(c)Management
 (1)In generalNotwithstanding subsection (a), the terms and conditions of any loan guarantee made before the date of enactment of this Act under title XVII of the Energy Policy Act of 2005 (as in effect on the date before the date of enactment of this Act) shall continue to apply, and the Secretary of Energy shall ensure rigorous continued management and oversight of each such outstanding loan, until each such loan is repaid in full.
 (2)ReportNot later than 30 days after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes, for each such outstanding loan, an assessment of—
 (A)market risk exposure and revenue contracts; (B)technology, construction, and operations risk; and
 (C)risk of default. 